Kruse, J. (concurring):
I concur in result, upon the ground that the evidence, tends to show that the defendant Peter, the proprietor, consented to the- sale made by the bartender, John, and, therefore, both defendants were properly convicted, irrespective of the question as to whether or not two independent sales made by different persons on the same day and at the same place are to be regarded as one offense, committed by both jointly.
It appears that early in the morning the proprietor himself served drinks to customers, and merely because he was not personally present -when the bartender served drinks a few hours later does not conclusively prove that the sales made by ' the bartender were without his authority and against his wishes. The-jury might well find from the circumstances that the sale was made by his authority. The exception to the charge, that both defendants might be convicted, was not, therefore, well taken.
Robson and Lambert, JJ., concurred.